Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Tsuruta, Tsurumi et al., Schroder et al. and Iwamoto et al. teach the claim limitations except, “a box shaped support structure arranged flush with an interior of the box shaped outer housing and at least partially between the stack of battery modules and the outer housing, the support structure formed of plate-shaped support elements comprising at least partially of a porous material and supporting the battery stack with respect to the outer housing, and the support structure including a cut-out section in one of the support elements as a passage from the electrical interface to the battery modules.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the battery housing with the specific structure in order to improve the thermal condition of the battery module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723